IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SENCOA DEMIAR CRAWFORD,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1483

MIKE WILLIAMS, SHERIFF OF
DUVAL COUNTY, FLORIDA,

      Respondent.

___________________________/

Opinion filed May 10, 2016.

Petition for Writ of Habeas Corpus – Original Jurisdiction.

Neil L. Weinreb, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Stephen J. Powell, Chief, Tort &
Labor Employment Division, Office of General Counsel, Jacksonville, for
Respondent.




PER CURIAM.

      DENIED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.